                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


PATRICIA BERG,
                                                  Case No. 17-12362
            Plaintiff,
                                                  SENIOR U.S. DISTRICT JUDGE
v.                                                ARTHUR J. TARNOW

INVACARE CORP.,                                   U.S.MAGISTRATE JUDGE
                                                  DAVID R. GRAND
            Defendant.
                                      /

     ORDER ADOPTING REPORT AND RECOMMENDATION [43]; DENYING
 DEFENDANT’S MOTION TO DISMISS [32]; AND AMENDING SCHEDULING ORDER

      On December 27, 2018, Defendant Invacare Corp. filed a Motion to Dismiss

for Plaintiff’s Failure to Appear at Deposition as well as Produce Husband for

Deposition [32] pursuant to Fed. R. Civ. P. 37(d) and 37(b)(1). Plaintiff Patricia

Berg, through counsel, filed a Response [34] on January 10, 2019. Defendant filed

a Reply [36] on January 17, 2019.

      On March 12, 2019, this Court referred the Motion to Dismiss [32] to the

Magistrate Judge for report and recommendation.

      On April 25, 2019, following a hearing on the Motion [32], the Magistrate

Judge issued a Report & Recommendation [43] (“R&R”) recommending that the



                                    Page 1 of 2
Court deny Defendant’s Motion to Dismiss [32] and amend the scheduling order.

Neither party has filed any objection to the R&R.

      The Court having reviewed the record, the R&R [43] is hereby ADOPTED

and entered as the findings and conclusions of the Court.

      IT IS ORDERED that Defendant’s Motion to Dismiss [32] is DENIED.

      IT IS FURTHER ORDERED that the scheduling order is HEREBY

AMENDED to reflect the dates set forth in the R&R.

      SO ORDERED.


                                      s/Arthur J. Tarnow
                                      Arthur J. Tarnow
Dated: May 22, 2019                   Senior United States District Judge




                                    Page 2 of 2
